Citation Nr: 1634844	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-27 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran's appeal was previously remanded in December 2014.

In March 2013, the Veteran testified at a Board hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file. 

The Board's December 2014 remand also included the issue of service connection for coronary artery disease (claimed as ischemic heart disease).  Based on the Board's requested development, the Veteran was granted service connection for coronary artery disease (claimed as ischemic heart disease) in an April 2015 rating decision.  Therefore, the claim for service connection has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The probative evidence does not show that the Veteran's lumbar spondylosis is causally or etiologically related to his military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duty to notify was satisfied by a letter sent in June 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159.  VA obtained the Veteran's service (STRs) and VA treatment records.  Private medical records have also been associated with the claims file.  

The prior remand instructions were substantially complied with.  The Board instructed that the Veteran be given an opportunity to provide additional medical records for his low back disability, and to seek an addendum opinion on etiology of the Veteran's back disability.  A duty to assist letter was sent to the Veteran in March 2015, and in March 2015 an addendum opinion was associated with the record.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The September 2012, and March 2015 VA opinions are adequate, as the examination report shows that the examiner considered an accurate history, including the Veteran's reports; provided a definitive opinion and supported the opinion with a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria 

Service connection is warranted where the evidence establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004)).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

There is a presumption of sound condition upon entrance into active duty service unless a defect or disease is noted on the entrance examination.  There are differing standards of proof, depending on whether the condition was "noted."  See 38 U.S.C.A. §§ 1111, 1137, 1153; 38 C.F.R. §§ 3.304 (b), 3.306. 

Where a condition was not noted at entrance, the burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence both that the disability preexisted service and was not aggravated, meaning worsened beyond its natural progression, by service; if the presumption is not rebutted, the claim is treated as one for service incurrence.  Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005). "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant." Id. at 367.

Facts and Analysis

At the Veteran's September 1965 service entrance examination, he stated that he wore a back brace or back support.  No back disability was actually noted on the examination when the Veteran was accepted for service.  The evidence as to a pre-existing back injury is the Veteran statements that he required a back brace related to his high school wrestling, and service treatment records from November 1968  which indicates that the Veteran had a history of back injury.  However, the evidence does not rise to the level of being clear and unmistakable that the Veteran had a diagnosable back disability prior to entering service.  The presumption of soundness attaches.      

The Veteran submitted a claim for service connection in May 2010.  He reported that he had injures in back in November 1968; his initial post-service treatment for a back disability took place during private hospitalization in July 1974, and he then received periodic treatment from private providers beginning in August 1976.

On the same date as the May 2010 claim, the RO received a portion of an application for VA benefits dated and signed by the Veteran in January 1969.  It shows the Veteran reported the back injury in November 1968.

In September 2012 the Veteran was diagnosed with a lumbar strain of the back at a VA back conditions examination.  Evidence also shows that the Veteran suffers from lumbar spondylosis.  Thus, he fulfills the first element of service connection, a current disability.  

STRs from November 1968 show that the Veteran injured his back when bending down.  He was diagnosed as having a low back strain, chronic, with acute exacerbation.  These records confirm an in-inservice injury, and the Veteran fulfills the second element of service connection.  The Veteran however is unable to fulfill the nexus element required.  While the Veteran at his travel Board hearing asserted that his back disability is due to service, the medical opinions of record are more convincing and hold higher probative value.

The examiner determined that the Veteran's lumbar sprain was not at least as likely as not due to service.  The examination included a diagnosis of the Veteran, a review of the Veteran's medical history, range of motion testing, physical examination, and a review of diagnostic testing.  The examiner specifically noted that the Veteran stated that he hurt his back while in-service.  The Veteran reported lifting something, which caused him to "blow out" his back.  

The Veteran reported being hospitalized for a few days, but limited his complaints in order not to complicate his release from service.  The Veteran stated that his back symptoms would reoccur every couple of months, and that he received chiropractic treatment.  The Veteran described his current symptomatology and stated that a year prior, his chiropractor recommended bed rest for three days.  The examiner also noted that the Veteran stated that while in high school he was a wrestler and required the use of a back brace, but that he did not sustain a specific injury.  The Veteran stated that his only injury to his back was during service.  In review of the Veteran's private chiropractic records, the examiner noted that the Veteran was seen for an injury to his lumbar spine in November 2000, which shows that he was struck to the back by a hoe in a work related injury.  

In support of these opinions, the examiner noted the Veteran's report of wearing a back brace, and the November 1968 service treatment records.  The examiner relied on the Veteran's separation records which did not indicate a back condition, or back complaint, and also relied on the history of post service complaints and documented injuries.  

The examiner noted that the Veteran had complaints in November 2000 after he had a work related injury to his back, and that the Veteran had a back injury in 1974 and again in 1976, both post service.  The examiner concluded that without any radiographic evidence prior to the Veteran's 2000 injury or even documentation with regard to the mechanism of injury from the back condition in 1974 and 1976, it would be difficult to say that the Veteran's current diagnosis of spondylosis of the lumbar spine is due to one episode of lumbar strain 30 years earlier.  

At the March 2013 hearing, the Veteran testified that he had experienced ongoing back symptoms after service and had caused him to miss time from work as early as 1969.

Another medical opinion from the same examiner was associated with the record in March 2015.  The examiner again concluded that the Veteran's lumbar spine disability was less likely than not incurred in or caused by service.  The examiner reviewed newly acquired medical evidence from 1986, and noted that the Veteran had more than one acute injury to his back post-service.  The medical records show that the Veteran suffered an accident related to a forklift.  The 1986 medical record also noted that the Veteran had rare occasional episodes of back pain, and the Veteran's 1986 X-ray was normal.  The examiner stated that the original opinion from September 2012 should be continued.     

While the Veteran may believe that his lumbar spine disability is related to his active service he has not provided any sufficiently probative evidence to support his claim of service connection.  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, as the medical question in issue is complex in nature, the Board finds that the Veteran's opinion as to the etiology of his lumbar spine disability does not create the requisite nexus needed for service connection.

While pain, tingling, soreness, and muscle fatigue are capable of lay observation, The Veteran's contemporaneous reports at service separation and in 2000 are against a finding that the current back disability was ongoing since service.  While the Veteran has offered an explanation as to why he did not report a back disability at service separation, he also underwent an examination during which no back disability was apparently found.  He has not offered an explanation for failing to report an ongoing back disability from service when seen in 2000.  The Veteran's contemporaneous statements indicating no ongoing back disability are more probative than his more recent testimony during the course of his claim for benefits.  

The medical opinion provided in September 2012, and reaffirmed in March 2015 contained not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also discussed the Veteran's reports, and his in-service treatment in the analysis and therefore complied with Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board finds the examiner's specific discussion of the Veteran's post-service injuries most convincing.  For these reasons, the Board finds that the VA examiner's opinion is of great probative value.  The Veteran's contention that the cause of his lumbar spondylosis is due to service is not sufficient to outweigh the medical examiner's opinions.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is denied.

____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


